Citation Nr: 1124098	
Decision Date: 06/24/11    Archive Date: 06/29/11

DOCKET NO.  09-40 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUES

1. Entitlement to service connection for diabetes mellitus, type II, to include as secondary to herbicide exposure.

2. Entitlement to service connection for headaches.

3. Entitlement to an increased initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and N.M.

ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1967 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Manchester, New Hampshire that denied the Veteran's claim for service connection for diabetes mellitus.  

In May 2009, the Veteran testified at a personal hearing before a Decision Review Officer (DRO) at the RO in Manchester, New Hampshire; a transcript of that hearing is associated with the claims file.

In April 2011, the Veteran and his wife testified at a Videoconference hearing before the undersigned Veterans Law Judge at the RO in Manchester, New Hampshire; a transcript of that hearing is associated with the claims file.

The issues of entitlement to service connection for headaches and entitlement to an increased initial rating for PTSD in excess of 10 percent are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1. The probative evidence of record indicates that the Veteran had no active service in the Republic of Vietnam during the Vietnam Era and was not exposed to herbicides while on active duty.

2. The preponderance of the evidence indicates that the Veteran's diabetes mellitus was not present in service or for many years thereafter; there is no competent evidence linking it to any incident of service.


CONCLUSIONS OF LAW

1. All notification and development action needed to fairly adjudicate the claim on appeal has been accomplished.

2. Diabetes mellitus was not incurred in or aggravated by active service and may not be presumed to have been incurred or aggravated therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in a September 2007 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate his claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  The September 2007 letter further advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.  

VA has fulfilled its duty to assist in obtaining the identified and available evidence needed to substantiate the claim adjudicated in this decision.  The RO has either obtained, or made sufficient efforts to obtain records corresponding to the Veteran's military service and all treatment for the claimed disorder described by the Veteran.  Specifically, the information and evidence that have been associated with the claims file includes service treatment records, service personnel records, VA treatment records, private treatment records, Center for Unit Research of Records (CURR) correspondence, lay statements, and testimony.

The Board acknowledges that a VA examination has not been performed with regards to the claim for service connection for diabetes mellitus.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4).

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Here, the Veteran's service treatment records are silent as to any complaints or treatment for diabetes mellitus.  Moreover, the post-service evidence does not indicate any current complaints or treatment referable to diabetes mellitus for many years following separation.  Furthermore, the record contains no competent evidence, to include the lay testimony of record, suggesting a causal relationship between the current disability and active service.  Additionally, the Board finds, as detailed below, that the Veteran is not entitled to service connection for presumptive conditions based on herbicide exposure.  For all of these reasons, the evidence does not indicate that the claimed disability may be related to active service such as to require an examination, even under the low threshold of McLendon.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was an active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notices is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).
Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).

In addition, VA laws and regulations further provide that veterans who, during active service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed to an herbicide agent, unless there is affirmative evidence of non-exposure.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307.  If a veteran was exposed to a herbicide agent (to include Agent Orange) during active military, naval or air service and has contracted an enumerated disease (to include Type II diabetes) to a degree of 10 percent or more at any time after service (except for chloracne and acute and subacute peripheral neuropathy which must be manifested within a year of the last exposure to an herbicide agent during service), the veteran is entitled to a presumption of service connection even though there is no record of such disease during service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e), 3.313.  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. §§ 3.307(a)(6)(iii), 3.313(a).  The regulation implementing this interpretation at 38 C.F.R. § 3.307(a)(6)(iii) makes it clear that "duty or visitation in the Republic of Vietnam" is required to qualify for the presumption.  

In order for the presumption of exposure to be extended to a Blue Water Navy Veteran, as in the current case, development must provide evidence that the Veteran's ship operated temporarily on the inland waterways of Vietnam or that the Veteran's ship docked to the shore or a pier.  

The Board has reviewed all the evidence in the Veteran's claims file.  Although there is an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this case, the Veteran contends that his July 2004 diagnosis of diabetes mellitus is due to exposure to Agent Orange during service.  Specifically, he asserts that he was exposed to herbicides while performing duties as an ordnance mechanic which consisted of loading and unloading ordnance on and off of planes that were flown in areas sprayed with herbicides, or landed at in-country military bases and returned to the ship.  He further asserts that on November 10, 1970 he set foot in country in the Republic of Vietnam while searching for a flight to the United States on emergency leave.  He asserts that he hopped from base to base in Vietnam for part of the 17 days it took him to arrive in the United States. 

Turning to the evidence, the Veteran's service personnel and treatment records show a military occupational specialty (MOS) of an ordnance mechanic.  The Veteran's DD Form 214 shows that he received training for nuclear weapons loading.  Personnel records show that he reported for duty aboard the U.S.S. AMERICA in September 1969 and he was released from active duty in March 1971.  He appeared for sick call aboard the U.S.S. AMERICA on October 27 and December 29, 1970.  Service records show no indication of the Veteran's claimed emergency leave from November 10, 1970 to December 2, 1970.

The Veteran's service treatment records are negative for symptoms, complaints, or treatment for diabetes mellitus during service.  

In May 2004, a private lab report shows that the Veteran had high blood sugar.  In July 2004, twenty-three years following discharge, a private treatment report shows a diagnosis of diabetes mellitus, type II.  

In September 2007, the Veteran submitted a statement indicating that he was receiving treatment at Somersworth Community Based VA Outpatient Clinic from Dr. M., who allegedly suggested that he file a claim for service connection for diabetes mellitus.  He reported two years of service at "Yankee Station" aboard Aircraft Carrier AMERICA CVA66 during combat operations from April through November 1968 and from April through November 1970.  He stated that he served as an ordnance man on the flight deck where he loaded weapons aboard aircrafts flying combat missions in Vietnam, Laos, and Cambodia.  He stated that his service records show that he served on the coastal waters of the Republic of Vietnam.  He stated his belief that his close daily contact with aircrafts that flew missions through areas sprayed with herbicides caused his own personal exposure to herbicides, and consequently, diabetes mellitus, type II.

In May 2008, the RO submitted a request to the Center for Unit Research of Records (CURR) for confirmation of the Veteran's claimed exposure to herbicides during service.  CURR Correspondence dated July 2008 states that the 1968 command history for the U.S.S. AMERICA (CVA66) revealed that the U.S.S. AMERICA departed Norfolk, Virginia for a Western Pacific (WESTPAC) deployment on April 10, 1968 and conducted special operations periods on Yankee Station in the northern Gulf of Tonkin from May 31 to June 27, July 7 to August 2, August 18 to September 11, and September 28 to October 30, 1968.  The U.S.S. AMERICA did not make ports of call in the Republic of Vietnam.  The U.S.S. AMERICA returned to Norfolk, Virginia on December 16, 1968.  The 1970 command history reveals that the U.S.S. AMERICA departed Norfolk, Virginia on April 10, 1970.  It conducted special operations periods on Yankee Station in the Gulf of Tonkin from May 26 to June 15, June 29 to July 13, July 21, to August 3, August 25 to September 17, and October 14 to November 7, 1970.  The U.S.S. AMERICA did not make any port calls in the Republic of Vietnam and it returned to Norfolk, Virginia on December 21, 1970.  CURR correspondence further stated that according to the National Archives and Records Administration (NARA) and the Naval Historical Center, command histories, deck logs, and muster rolls/personnel diaries are the only permanently retained administrative records produced by commissioned U.S. Navy Ships during the Vietnam War and such records do not normally annotate individuals arriving or going ashore on a routine basis.  CURR correspondence stated that the deck logs may indicate aircrafts or vessels arriving/departing, but do not list passengers by name, unless the individual is a very important person (VIP) or high ranking officer.  It was further noted that deck logs often do not list the destinations of the aircrafts and vessels.  CURR stated that information regarding the Veteran's duties and assignments requiring him to go ashore may be in his Official Military Personnel File.  

In his November 2008 Notice of Disagreement, the Veteran stated his belief that he is entitled presumptive service connection due to exposure to herbicides due to continuous contact with aircrafts that were exposed to herbicides while flying combat missions in Vietnam and returning from land bases in Vietnam.  He further asserted that the burden of proof as to his exposure to herbicides should rest upon the United States Navy.  He submitted documentation of his receipt of awards for outstanding performance of duty while attached to and serving aboard the U.S.S. AMERICA and a Meritorious Unit Commendation.

In a January 2009 statement, the Veteran reported that he was diagnosed with diabetes mellitus, high blood pressure, and a host of other symptoms that he believes are related to herbicide exposure.  In regards to in-country service exposure to herbicides, he stated that his ship left Yankee Station on November 7, 1970.  He reported that he was released on leave November 10, 1970 in the Philippines where he took military hops from Subic Bay to Da Nang, Vietnam to Cam Rahn Bay, and numerous other military flights to get home.  He stated that his VA treatment records list every symptom commonly associated with herbicide exposure.  He stated that his VA physician suggested that he claim service connection for diabetes mellitus because it is unlikely that his diagnosis is a coincidence.  

In May 2009, the Veteran testified at a personal hearing at the RO.  In regards to herbicide exposure during service, he testified that his exposure was an assumption on his part because his duties during service required him to crawl all over aircrafts, all day every day for two years and he knew the aircrafts flew in areas where herbicides were sprayed.  Accordingly, he stated he made an assumption that the planes that he worked with were contaminated with herbicides.  In regards to his claimed in-country service, he testified that around November 7, 1970, his ship left combat and traveled to the Philippine Islands where he and 3 men from the Armory Division (whom he did not know) were granted emergency leave by his commander.  His commander reportedly verbally charged him to see that the other men arrived in the U.S.  They were responsible for finding their own transportation home.  Because he was distraught from combat, he was unable to remember exact places, however, he reportedly flew from Subic Bay in the Philippines and their destinations in included Clark Air Force Base in Da Nang and Cam Rhan Bay in Vietnam, and Guam.  He reportedly took 7 or 8 different flights before landing in Hawaii.  From Hawaii, he flew to California where he reportedly drew additional leave and money and took a commercial flight to Boston.  On or around December 2, 1970, reported to Transient Barracks in Norfolk, Virginia, and waited for the U.S.S. AMERICA to return.  He stated that his leave records show that he was released on November 10,  1970.  He stated that he could look up the name of one of them men with whom he traveled with while on leave in the ship's yearbook.  

In October 2009, the Veteran submitted an additional statement.  In regards his service in-country, the Veteran stated that his service records would show his release on leave on November 10, 1970.  He stated that Commander [redacted] was his division commander, but as he recalls, his immediate commander, Lt. Commander [redacted], charged him with assuring that he and two others arrived stateside safely.  In chronicling the order and detail of events following their release on leave, the Veteran's memory was spotty and vague due to reported stress and exhaustion at that time.  In any event, he stated that he and the two sailors he was traveling with took a military flight from Clark Air Force Base in the Philippines to a base in Vietnam because there were no flights heading stateside with room for three passengers.  They were reportedly advised that they would have more success locating a flight to the United States from a base in Vietnam.  He recalled spending approximately 15 days taking hops in and out of various air bases in Vietnam such as Da Nang, Nha Trang, Chu Lai, and Cam Ranh Bay.  He recalled a layover in Quonset huts and hooches at more than one of the aforementioned bases during the 15 day wait for the next available flight.  He believed they caught a flight on a C-141 from Cam Ranh Bay to Hickam Air Base in Hawaii, and subsequently Long Beach, California where they arrived on or around November 25, 1970.  
He stated that they went to the disbursing office at Long Beach Air Base and requisitioned whatever pay they had accrued so they could purchase a commercial flight to their respective home towns.  The Veteran reportedly made calls to extend his emergency leave to allow for a few days at home before reporting back to duty.  In regards to documentation of his travels, as he remembers, if space were available they were simply granted permission to board by showing their military identification and perhaps leave papers.  He was unsure if their names were recorded on any of the manifests, however, he stated that the military should have some sort of record of the flights which he has been unable to locate.  He stated that his pay records should reflect the disbursement of funds from the Long Beach Naval Base on or about November 27, 1970.  The Veteran stated that his records will show that he returned to duty December 2, 1970 at the Naval Air Station in Norfolk, Virginia.  He stated that men he traveled with were from his division, although he had never met them before.  He stated that they went by "call names" or "handles."  One of the men worked in the ship's armory and went by the handle, Gunner, and the other sailor worked on the missile crew and was called Rocket Man.  

In April 2011, the Veteran was afforded a Videoconference hearing.  On that occasion, he testified that his VA physician, Dr. M., told him that his diabetes mellitus was related to herbicide exposure during service.  When asked for additional details regarding his reported emergency leave during service, he stated that he requested emergency leave because his father was not doing well.  He stated that his request was granted and he left on November 10, 1970 and he was given leave paperwork.  He stated that he had to find his own way home which took him 17 days.  He reported that he landed in-country at various bases in Vietnam trying to find a flight to the U.S.  He stated that the time he had "boots on the ground" in Vietnam was during the time he was attempting to locate a flight home.  He stated that when he arrived in Long Beach, California, he requested that his leave be extended because he used his entire leave trying to find a flight home.  He stated that because his ship was still in transit to the U.S., he was given additional leave time with instructions to return to Norfolk (he did not remember the date) where he performed shore patrol duty until his ship returned.  

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that service connection for diabetes mellitus has not been established on a presumptive or direct basis.  After a thorough review of the record, there is no credible evidence to support a finding that the Veteran set foot in Vietnam during his service, nor is there any credible evidence that he was otherwise exposed to herbicides while in service.

Initially, the Board notes that the Veteran served during the Vietnam Era aboard the U.S.S. AMERICA, which the Veteran has testified, and research confirms, conducted special operations on Yankee Station (a point in the Gulf of Tonkin off the coast of Vietnam).  The presumption does not extend to Blue Water Navy ships that served in the costal waters of Vietnam unless they traveled on the inland waterways or were docked or moored in Vietnam.  Here, the evidence showed that the U.S.S. AMERICA conducted special operations on Yankee Station, off of the coast of Vietnam, and the aforementioned command histories for the U.S.S. AMERICA do not show that the ship was docked or moored in Vietnam.  
While the Veteran assumes that he was exposed to herbicides by contaminated aircrafts returning to the ship, that theory is not one that has been accepted by the VA as an indication of exposure to herbicide agents, or has otherwise been supported by historical evidence, and therefore also cannot serve as a basis for service connection.

Accordingly, to establish presumptive service connection due to herbicide exposure during service, the evidence must show that the Veteran set foot in Vietnam during service.

Although the Veteran asserts that he set foot in Vietnam during service while on emergency leave between November 10 and December 2, 1970, his personnel records, which include transfer slips, do not corroborate that assertion.  In addition, while the Veteran states that his leave and earning statements would show that he requested additional leave and a disbursement of money while in Long Beach, California, such statements would not show his presence in-country in the Republic of Vietnam.  The Board acknowledges that the Veteran is competent to give evidence about what he experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  Competency, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  In that regard, the Board notes that the details provided by the Veteran about his travels through Vietnam are vague, and at times, conflicting.  Specifically, despite his testimony at the DRO hearing that he would provide a name of one of the men he traveled through Vietnam with, he has failed to provide that information.  In addition, he has provided conflicting details about how many men he traveled with during the time that he was allegedly at the bases in Vietnam.  Moreover, on his September 2007 claim, the Veteran checked that he was unsure if he had been exposed to herbicides during service and he did not assert that he set foot in Vietnam when he filed his claim.  In a September 2007 statement, the Veteran stated that "when he returned home in 1971..." he went to a VA hospital in Boston seeking care for various conditions.  This statement contradicts the Veteran's assertions that he returned early from his deployment aboard U.S.S. AMERICA.  The Veteran has not submitted any evidence, nor has provided sources of any evidence that VA could assist in obtaining to confirm that he was physically present in Vietnam during service.  

There is no credible evidence that the Veteran served for any time, in any capacity in Vietnam during his active duty period; therefore, the Veteran is not entitled to such presumption concerning herbicide exposure.  The Board notes in this regard that there is no objective evidence that the Veteran was ever exposed to herbicides during service.  As the Veteran's contentions are directly refuted by his military personnel records and there is no probative evidence to the contrary, the Board finds the Veteran to be not credible concerning his contentions of exposure to herbicides while on emergency leave for less than 15 days in Vietnam.

Thus, the Board finds that the Veteran did not serve in Vietnam and is not presumed to have been exposed to herbicides in service.  Given the above, the Board concludes that the Veteran is not entitled to any presumptions based on herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.

The fact that the Veteran is not entitled to the foregoing regulatory presumption of service connection does not preclude an evaluation as to whether he is entitled to service connection on a direct basis or entitled to presumptive service connection for a chronic disease.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Veteran's service treatment records do not indicate treatment for or complaints concerning diabetes.  Additionally, his VA records indicate that he was diagnosed with diabetes mellitus in July 2004; more than thirty years after his separation from active duty.  In this regard, evidence of a prolonged period without medical complaint, and the amount of time that elapsed since military service, can be considered as evidence against the claim.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  Furthermore, the record does not contain competent lay evidence of continuity of symptomatology such as to overcome such gap in time.  Moreover, there is no objective evidence that the Veteran manifested the claimed condition during or within one year of service.

As a layperson, the Veteran's own assertion attributing current diabetes mellitus to service is not competent evidence.  This is a medical question requiring medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Although the Veteran asserts that his VA physician told him to file this claim for service connection for diabetes mellitus and reportedly stated that such condition is related to military service, this assertion is not reflected in the Veteran's VA treatment records.  

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, because the probative and competent evidence fails to establish that the Veteran set foot in Vietnam during service or that there is a link between the Veteran's diabetes mellitus and his military service, the preponderance of the evidence is against the Veteran's claim and service connection is denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for diabetes mellitus, to include as secondary to herbicide exposure, is denied.


REMAND

In regards to the Veteran's claim for an increased initial rating for PTSD, the Board notes that the last VA examination concerning PTSD is dated September 2009.  At the April 2011 Travel Board hearing, the Veteran testified that his PTSD has worsened since the September 2009 VA examination.  Accordingly, another VA PTSD examination is necessary to ascertain an accurate assessment of the severity of the disability.  As such, the RO should schedule the Veteran for a VA PTSD examination.  See Palczewski v. Nicholson, 21 Vet. App 174, 181-82 (2007) (when a veteran alleges that his service-connected disability has worsened since he was previously examined, a new examination may be required to evaluate the current degree of impairment); see also Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old).  

In regards to the Veteran's claim for service connection for headaches, the Veteran's service treatment records reflect that he sought treatment during service on more than one occasion with complaints of severe headaches.  In a September 2007 statement, the Veteran stated that when he returned home in 1971, he went to a VA hospital in Boston seeking care for various conditions that he felt were service related, one of which being headaches.  In March 2002, a private treatment record shows that the Veteran complained of a headache lasting for four days.  In September 2002, a private treatment record shows that the Veteran's headaches had subsided since taking medication for hypertension.  At the Travel Board hearing, the Veteran testified that he began to experience headaches immediately upon returning from overseas and being discharged and his headaches have persisted to the present time.  Because there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of disability; the information or evidence indicates that the disability or symptoms may be associated with the claimant's active service; but, the file does not contain sufficient medical evidence for VA to make a decision the Board finds that a VA examination is necessary to determine whether the Veteran has a current disability related to his military service.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2010); McClendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1. Ask the Veteran to provide the names and addresses of all medical care providers who have treated him for PTSD and headaches since September 2007.  After securing the necessary release, the RO/AMC should obtain these records.  VA mental health records and VA treatment records dating since October 2007 should be obtained from Somersworth VA Outpatient Clinic.  In addition, private treatment records dating since 2006 should be obtained from Dr. J.N., located at 2299 Woodbury Avenue in Newington, New Hampshire.  

2. After all outstanding treatment records, if any, are associated with the claims file, the Veteran should be afforded a VA examination to determine the current severity of his PTSD symptoms.  The claims file must be provided to the examiner prior to the examination.  All indicated studies and tests deemed necessary by the examiner should be accomplished and all results must be included in the examination report.  A complete rationale for all opinions expressed must be provided.  

The examiner should assign an Axis V diagnosis (GAF score), consistent with the American Psychiatric Association's Diagnostic and Statistical Manual for Psychiatric Disorders, and explain what the assigned score represents.  Additionally, the examiner must comment on the Veteran's current level of social and occupational impairment due to his PTSD.  The specific PTSD symptoms which cause social and occupational impairment must be identified and discussed.  Any indications that the Veteran's complaints or other symptomatology are not in accord with the objective findings on examination should be directly addressed and discussed in the examination report.

3. Schedule the Veteran for a VA neurological examination to determine the presence, or absence thereof, and nature of any headache disability and to obtain an opinion as to whether such is related to service.  The claims file should be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be conducted and the results reported.  

Following review of the claims file and examination of the Veteran, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current headache disability arose during service or is otherwise related to service.  A rationale for all opinions expressed should be provided.  If an opinion cannot be rendered without resorting to speculation, the examiner must explain why it would be speculative to respond.

4. After the development requested above has been completed to the extent possible, the RO/AMC should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the appellant and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


